Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because of the following informalities:  
	Second line of claim 5 recites “course”, which appears to be typographical error, and instead should recite “coarse”. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "coarse steel slag aggregate and the fine steel slag aggregate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “coarse” and “fine” steel aggregate is not previously recited in claim 1 from which claim 5 depends; however, these limitations are defined in claim 4. It appears that claim 5 was 
The term “ordinary” in claim 7 is a relative term which renders the claim indefinite. The term “ordinary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “ordinary drinking water” is subjective and the measure of the quality of the “ordinary drinking water” maybe different based on the local regulations. For the purpose of examination, the limitation “ordinary drinking water” recited in claim 7 is being interpreted as water from any suitable source that is capable of being used as drinking water and therefore of use producing a base course pavement material as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 110204285 A with a reference to a machine translation obtained from Espacenet, 09/06/2019, hereinafter “Wang”) in view of Chen et al., (CN 103553454 A with a reference to the provided machine translation, hereinafter “Chen”). 
Regarding claim 1, Wang teaches a whole-granulation steel slag pavement base course material for a heavy-load pavement (See Wang at p. 2, ¶ 11, line 1, teaching a road base material comprising steel slag, cementitious material, and water), comprising:
being prepared by uniformly mixing dry materials with water (See Wang at p. 3, ¶ 18, lines 1-3, teaching mixing of mineral dry raw materials such as mineral powder, fly ash, cement, and steel slag, followed by addition of water), 
the dry materials comprise a binder and a steel slag aggregate (See Wang at p. 2, ¶ 12, lines 1-4, teaching cementing material, i.e., binder, being composed of mineral powder, fly ash and cement, and steel slag), 
wherein percentages in a total mass of the binder and the steel slag aggregate are as follows: the binder is 3.4% to 5.0% (See Wang at p. 2, ¶ 12, teaching 3.0-10.0% binder by mass percent).
and the steel slag aggregate is 95.0% to 96.6% (See Wang at p. 2, ¶ 12, teaching 90-95% steel slag);
	The mass percentages of the binder and steel slag aggregate taught by Wang overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
	While Wang teaches a cementitious binder, Wang fails to teach a binder comprising cement and steel slag powder at the following proportions: 70-90% cement and 10-30% steel slag micropowder by mass. Instead, Wang teaches a binder comprising cement, mineral powder, and fly ash (See Wang at p. 2, ¶ 12, line 1, teaching cementing material composed of mineral powder, fly ash, and cement). Wang also fails to teach 5-6% water based on the total mass of the dry materials. Instead, Wang teaches 4% water based on the total mass of the dry materials (See Wang at p. 2, ¶ 12, lines 3-4, teaching water accounts for 4% of the total mass of the cementitious material and steel slag). 	
	However, Chen discloses a high performance concrete with steel slag as both an aggregate and an admixture (See Chen at p. 2, ¶ 5). Chen discloses that replacing a portion of cement with steel slag as an admixture resulted in improved cohesiveness of the concrete mixture, reduced friction, and reduced pump pressure (See Chen at p. 2, ¶ 10). The replacement of cement with steel slag as an admixture also improved the hardness, strength, impermeability, freeze resistance, carbonation resistance and durability of the hardened concrete (See Chen at p. 2, ¶ 10). On the other hand, when steel slag is included in the concrete as an aggregate, there is 
	As such, a skilled artisan would recognize the benefits of a concrete product which included both a steel slag aggregate and steel slag micropowder admixture with cementitious properties. As an admixture, steel slag micropowder would improve the workability of concrete, while as an aggregate, steel slag would provide a concrete product with improved performance properties as described above. As disclosed above, Wang’s base course material already contains steel slag as an aggregate, and the concrete workability can be improved by replacing a portion of the cementitious binder with steel slag micropowder as an admixture. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have replaced a portion of the cementitious binder in Wang’s base course material with steel slag micropowder as an admixture to improve the workability of the base course material as taught by Chen, without affecting the performance of the base course material. 
	As for the proportions of the steel slag micropowder and cement, Chen discloses a high performance concrete wherein the cementitious material, i.e., the binder has the following proportions by mass percent: 71-89% cement and 11-29% steel slag micropowder (See Chen at p. 3, ¶ 14, lines 3-5, the proportions of the cement and steel slag micropowder are calculated based on the mass percentages disclosed by Chen as 50-80% cement, 10-30% steel slag 
	The proportions of cement and steel slag powder disclosed by Chen substantially overlap with the claimed ranges of 70-90% cement and 10-30% steel slag micropowder by mass of the binder. The weight percent range for water disclosed by Chen also overlaps with the claimed range of 5-6% water by mass of the dry materials. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Wang modified by Chen fails to disclose a base course material wherein the immersion expansion ratios of the course steel slag aggregate and the fine steel slag aggregate do not exceed 2.0%. Instead of the immersion expansion ratio, Wang teaches the immersion expansion rate of less than 2.0% (See Wang at p. 2, ¶ 10, lines 3-5). 
However, as discussed above in claim 1 rejection, which is incorporated herein, Wang modified by Chen teaches similar mass percent ranges for coarse steel slag aggregate (See Wang at p. 2, ¶ 12, teaching 90-95% steel slag), and for the fine steel slag aggregate (See Chen at p. 3, ¶ 14, lines 3-5, the proportions of the cement and steel slag micropowder are calculated based on the mass percentages disclosed by Chen as 50-80% cement, 10-30% steel slag micropowder, and 10-30% slag micropowder). The proportions of coarse and fine steel slag aggregate disclosed by Wang modified by Chen is substantially similar to the claimed proportions recited in claim 1, from which claim 5 depends. It naturally flows that the proportion of coarse and fine steel slag aggregate disclosed in the prior art will have the same properties as the claimed since both have same components with similar weight ranges. See MPEP § 2112.01. Thus, it would be 
Regarding claim 7, While Wang modified by Chen teaches a base course material comprising water, Wang modified by Chen fails to explicitly teach wherein the water is ordinary drinking water. 
	A skilled artisan would have known to use water including water capable of drinking from a suitable source in the quantity as required by the base course material taught by Wang modified by Chen. The selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen as applied to claim 1 above, and further in view of Liao (CN 105859230 with a reference to the provided English translation hereinafter “Liao”).
Regarding claim 2, while Wang as modified by Chen teaches the use of cement, Wang as modified by Chen, instead of teaching P.C 32.5 composite Portland cement, teaches a base course material comprising 42.5 grade Portland cement (See Wang at p. 3, ¶ 17). However, Liao discloses that China specifically follows the GB 13693-2005 National Standards for the selection of road cement (See Liao at p. 4, ¶ 3, referencing the updated Chinese National Standards as applied to road cements). According to the National Standards the cement is divided into three grades: 32.5, 42.5, and 52.5, which correspond to compression and bending resistance (See Liao at p. 4, ¶ 4, teaching the various grades of road cement). 
	A skilled artisan would understand that not all roads are made equal and naturally each road construction will have its own compression and bending resistance requirements, which would dictate the selection of appropriate grade road cement. 
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen as applied to claim 1 above, and further in view of Zhao et al., “Research on mineral characteristics of converter steel slag and its comprehensive utilization of internal and external recycle” Journal of Cleaner Production, 156, 50-61, (2017, hereinafter “Zhao”), and Zhang et al. (CN 106045347 A with a reference to the provided machine translation, hereinafter “Zhang”).
Regarding claim 3, Wang as modified by Chen teaches: 
the steel slag micropowder in the binder is finely ground converter steel slag powder (See Chen at p. 3, ¶ 17, teaching steel slag micropowder obtained from grinding of converter steel slag) 
with certain cementitious activity (See Chen at p. 3, ¶ 16, lines 3-4, teaching steel slag micropowder as a component of the cementitious material, thus indicating that steel slag micropowder having cementitious activity to be used as a cementitious binder), and
has a specific surface area not less than 400 m2/kg (See Chen at p. 3, ¶ 18, teaching steel slag powder being ground to a specific surface area of 400-600 m2/kg).
	 

	As such, a skilled artisan would recognize the relationship between the particle size, the specific surface area, and the cementitious activity of the steel slag powder. When using a steel slag powder as an admixture or a cementitious material, a skilled artisan would select a suitable particle size distribution for the steel slag miropowder to ensure that the micropowder would have optimum surface area for a participation in the hydration reaction. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have sieved the steel slag micropowder in 
	Wang modified by Chen also fails to teach a base course material wherein the steel slag micropowder has the free calcium oxide (f-CaO) content of less 3.0 wt%. However, Chen discloses that the presence of f-CaO in steel slag micropowder results in slow hydration rate, long setting times, and a low early strength (See Chen p. 2, ¶ 9, last 3 lines). 
	 Similarly, Zhang specifically discloses that f-CaO in slag causes volume expansion and as a result affects the hydration rate (See Zhang at p. 2, § Background technology, ¶ 3). Zhang also discloses that for an effective utilization of slag in the cement industry, it is required to have f-CaO content less than 3% in accordance with the Chinese national standard GB/T 20491-2006 (See Zhang at p. 2, § Background technology, ¶ 5, first 2 lines). 
	As such, an ordinary skilled artisan would recognize that controlling f-CaO content in slag would help to reduce the volume expansion of the concretes. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to control the f-CaO content as taught by Zhang in the course base material of Wang modified by Chen and Zhao to successfully obtain a product with improved volume stability to meet standard requirements.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen as applied to claim 1 above, and further in view of Zhao, Guo et al., “Steel slag in China: Treatment, recycling, and management”, Waste management, 78, 318-330 (2018, hereinafter “Guo”), and Tian et al., (CN 106777892 A with a reference to the provided machine translation, hereinafter “Tian”).
Regarding claim 4, while Wang modified by Chen teaches a base course material wherein the steel slag aggregate is one of the component of the dry materials, Wang modified by Chen fails to teach wherein the steel slag aggregate is thermally disintegrated steel slag obtained by smashing waste slag discharged from a steel mill and performing magnetic separation according to a thermal disintegrating method. 
	Zhao discloses various standard technologies such as heat stewing treatment, screening, magnetic separation, crushing and grinding, which are conventionally used to recycle steel slag waste from the steel mills, and transform into useful materials which can be used a raw materials in other industries such as the construction industry (See Zhao at p. 55, Right column, ¶ 2). Zhao discloses that heat stewing treatment, in other words thermal disintegration, achieves two objectives namely expansion pulverization of the steel slag and elimination of f-CaO (See Zhao at p. 55, § 4.2.1, last 4 lines). As discussed in claim 3 rejection, which is incorporated herein, presence of f-CaO in steel slag causes slow hydration rate and results in volume instability of the concretes. Zhao specifically discloses that thermally disintegration treatment resulted in the lowest content of f-CaO (See Zhao at p. 57, Table 7). Furthermore, Zhao discloses that the thermally disintegrated steel slag can be further processed by multistage crushing and magnetic separation to reclaim metallic iron and to obtain targeted particle size of the recovered steel slag (See Zhao at p. 57, § 4.2.2). 
	As such, a skilled artisan would understand that thermal disintegration, grinding, and magnetic separation are known standard technologies used for processing steel slag waste to convert them into useful raw materials. For example, as large particles the thermally disintegration slag maybe used as an aggregate or a filler in a concrete product, while at a small 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have prepared the base course material of Wang modified by Chen comprising steel slag aggregate processed through thermal disintegration method, which would include follow-up magnetic separation as taught by Zhao to ensure a steel slag with lower impurities such as f-CaO and metallic iron. 
	Wang modified by Chen and Zhao fails to explicitly disclose a steel slag aggregate with apparent density higher than 3.2 g/cm3. However, Guo discloses the treatment, recycling and management of steel slag in China. Guo discloses that steel slag aggregate has physical properties comparable to that of natural aggregates including high density. Guo also discloses the particle density of steel slag in a range between 3.1-3.7 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
	As such, a person with an ordinary skill in the art would recognize the potential to reduce environmental impact and cost by replacing naturally sourced aggregates with steel slag aggregates since both have similar properties. 
	Thus, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have prepared a base course material of Wang modified by Chen and Zhao with a particle density of steel slag aggregate falling within the range disclosed by Guo, with a reasonable expectation of obtaining a base course material as recited in claim 4. 
prima facie case of obviousness exists. See MPEP § 2144.05 (I).
	Wang modified by Chen discloses a base course material comprising steel slag aggregate with different gradation such as gravel size, medium size and fine particle size aggregate; however, Wang modified by Chen fails to explicitly teach a base course material wherein the steel slag aggregate has grades of: 15 wt% to 18wt% for a pore size of 19 mm to 26.5 mm, 20 wt% to 24 wt% 25for a pore size of 9.5 mm to 19 mm, 19 wt% to 21 wt% for a pore size of 4.75 mm to 9.5 mm, 13 wt% to 15 wt% for a pore size of 2.36 mm to 4.75 mm, and 23 wt% to 27 wt% for a pore 15102962usf size of 0 mm to 2.36 mm.
	Tian discloses a gradation design method involving steel slag asphalt compound (See Tian at Title). Tian discloses that the aggregate gradation is determined based on road quality classification, weather, and transportation condition and that the current grading design is maintained based on the asphalt road surface construction technical specification JTG F40-2004 (See Tian at p. 3, § Technical Field, first 4 lines). 
	As such, one of ordinary skill in the art would understand to sieve the steel slag aggregate to particles size grades suitable for target road and its performance requirements. 
	Thus, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have prepared a base course material of Wang . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang modified by Chen as applied to claim 1 above, and further in view of Zhang.
Regarding claim 6, Wang modified by Chen fails to explicitly teach a base course material wherein the content of f-CaO in the steel slag aggregate does not exceed 3.0 wt%. See claim 3 rejection above, which is incorporate herein, where the negative effects of f-CaO in steel slag micropowder was discussed. Recall that Zhang teaches the requirement of f-CaO content to be less than 3% in accordance with the Chinese national standard, which also discussed in claim 3 rejection above. 
	As such, a skilled artisan would understand that presence of f-CaO would cause same slow hydration rate and volume expansion whether it is present in the steel slag aggregate or the micropowder. 
	Thus, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have prepared a base course material of Wang modified by Chen comprising steel slag aggregate with a f-CaO content lower than 3% as taught by Zhang to control the volume expansion. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen as applied to claim 1 above, and further in view of Tian.
Regarding claim 8, all the structural limitations recited in claim 8 are already covered in claim 1, except for the limitation related to the gradation of steel slag aggregate, which was covered in claim 4. With respect to the remaining limitations of claim 8, examiner notes that these are process limitations. Although claim 8 is limited by and defined by the process steps 
	Since the pavement base course material of claim 8 is substantially similar in structure to that of the prior art, claim 8 is deemed unpatentable for the reasons set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEELAM MEHTA whose telephone number is (571)272-1934. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/N.M./Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731